Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 10, 13, 14-19, and 22-24, drawn to a system, classified in CPC G01N 21/64.
II. Claim 25, drawn to a method for conducting discretized continuous directed evolution, classified in CPC C12N 15/1058.
III. Claim 82, drawn to a method for evaluating the suitability of diverse engineered cells, classified in CPC C12N 15/1058.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand (e.g. “providing’, “mixing”, “modifying” can be performed by a human).
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand (e.g. “providing’, “mixing”, “modifying” can be performed by a human).
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have different mode of operation and effect. Claim 25 is directed towards “for conducting discretized continuous directed evolution” while claim 82 is directed towards “for evaluating the suitability of diverse engineered cells”. Claim 82 also includes additional limitations (e.g. steps (i)-(v)) not required by claim 25, which further shows claim 82 having different mode of operation and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC G01N 21/64, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC C12N 15/1058, along with a unique text search. Group III would not be searched as above and would instead require a search in at least CPC C12N 15/1058, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Shannon Vitterngl on 5/19/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7, 10, 13, 14-19, and 22-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 25-82 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 5, 10, 15 and 19 are objected to because of the following informalities: 
In claim 5, line 2, “the detectable parameter” should read “the at least one detectable parameter” for improved antecedent basis;
In claim 10, lines 1-2, “the real-time adjustment” should read “the at least one rea-time adjustment” for improved antecedent basis;
In claim 15, line 2, “the temperature element” should read “the at least one temperature element” for improved antecedent basis;
In claim 19, throughout the claim, “the reservoir” should read “the one or more reservoir” for improved antecedent basis.  
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “for conducting discretized continuous directed evolution…”, “configured to contain…and for liquid exchange”, “configured to perform liquid exchange…to facilitate a mixing…”, “configured to detect…”, “to determine…”, “configured to hold…”, “configured to selectively dispense…”, and “…to fluidly couple the reservoir…” are interpreted as intended uses of the claimed system and are given patentable weight to the extent which effects the structure of the system.
Note that functional limitations are emphasized in italics hereinafter.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10, 13, 15, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites “a sample” in line 1. Since “a sample” is established in claim 1, it is unclear if the sample of claim 2 is the same or different from the sample of claim 1.
Regarding claim 3, claim 3 recites “one or more samples” in line 2. Since “one or more of the samples” is established in claim 1, it is unclear if the “one or more samples” of claim 3 is the same or different from the “one or more of the samples” of claim 1. Claims 10, 13, and 23 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 4, claim 4 recites “at least one detectable parameter of one or more samples” in line 2. Since “at least one detectable parameter of one or more of the samples” is established in claim 1, it is unclear if the “at least one detectable parameter of one or more samples” of claim 4 is the same or different from the “at least one detectable parameter of one or more of the samples” of claim 1.
Regarding claim 5, claim 5 recites the limitation "the detection" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, claim 6 recites “one or more of the samples” in lines 2-2. Since “one or more of the samples” is established in claim 1, it is unclear if the “one or more of the samples” of claim 6 is the same or different from the “one or more of the samples” of claim 1.
Regarding claim 7, claim 7 recites “at least one detectable parameter of one or more of the samples” in lines 2-3. Since “at least one detectable parameter of one or more of the samples” is established in claim 1, it is unclear if the “at least one detectable parameter of one or more of the samples” of claim 7 is the same or different from the “at least one detectable parameter of one or more of the samples” of claim 1.
Regarding claim 15, claim 15 recites the limitation "the feedback controller " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, claim 22 recites the limitation "the one or more sets of receptacles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, claim 24 recites the limitation "the detecting" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 14, 17, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (US 20150133307 A1) in view of Liu et al. (US 9394537 B2).
Regarding claim 1, Zhang teaches a system (abstract) for conducting discretized continuous directed evolution simultaneously in a plurality of samples (abstract teaches systems and computer program products implementing methods of directed evolution), the system comprising:
 a plurality of receptacles (paragraph [0250], teach “microtiter plate” which comprise wells), each receptacle capable of containing a sample comprising cells and for liquid exchange, wherein one or more of the receptacles comprises one or more horizontally transferable nucleic acids (paragraph [0234] teach a microwell containing DNA; paragraph [0250] teaches wells can test a single variant and teaches assays involving nucleic acids; paragraph [0015] teach directed evolution involving oligonucleotides; it appears that the nucleic acids are capable of being horizontally transferable, i.e. the nucleic acids are capable of moving between organisms by means other than by parent to offspring transfer); 
a liquid handling robot (paragraphs [0250]-[0251] teach a high throughput screening system is employed that automate all sample and reagent pipetting, liquid dispensing, timed incubation, and final readings of the microplate in detectors appropriate for an assay) capable of performing liquid exchange in one or more receptacles in the plurality of receptacles to facilitate a mixing of the samples; and 
a sensor (paragraph [0232] teach a “detector” that detects a fluorescent signal; paragraph [0234] teach an ISFET ion sensor, which indicates a reaction has occurred) capable of detecting at least one detectable parameter of one or more of the samples.
Note that the functional recitations that describe the system, the plurality of receptacles, the liquid handling robot, and the sensor are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use (see MPEP 2114).
Note that the samples are not positively recited structurally and are interpreted as an intended use of the claimed system.

Alternatively, if it is determined that Zhang fails to teach wherein one or more of the receptacles comprises one or more horizontally transferable nucleic acids, Liu teaches systems for continuous directed evolution of nucleic acids (abstract). Liu teaches methods and vectors for the transfer of a gene of interest from cell to cell are well known in the art and include, for example, infection of suitable host cells with a viral vector (e.g., bacterial cells with a bacteriophage vector, mammalian cells with a retroviral vector, e.g., a vesicular stomatitis virus vector or a lentiviral vector), transfer of plasmids via bacterial conjugation, or intentional lysis of a cell comprising a gene of interest and uptake of naked DNA by a nearby cell (column 2, lines 28-35). Liu teaches a phage vector is provided that comprises a gene of interest to be evolved for phage-assisted continuous evolution (column 2, lines 52-60).
Since Liu teaches directed evolution utilizing nucleic acids, similar to Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to provide wherein one or more of the receptacles comprises one or more horizontally transferable nucleic acids. Doing so would utilize well known vectors for the transfer of nucleic acid, e.g. gene,  which would have a reasonable expectation of successfully being used for directed evolution as taught by Liu.
Regarding claim 2, note that “mixing” is interpreted as a functional limitation and is given patentable weight to the extent which effects the structure of the claimed apparatus. Since Zhang’s liquid handling robot is capable of sample and reagent pipetting and liquid dispensing (paragraphs [0250]-[0251]), Zhang’s liquid handling robot is capable of facilitating mixing, wherein the mixing is within a sample. Thus, Zhang teaches all of the limitations of claim 2.
Regarding claim 4, Zhang further teaches wherein the sensor is capable of detecting at least one detectable parameter of one or more samples while the one or more samples are in the plurality of receptacles (paragraph [0232] teach a “detector” that detects a fluorescent signal; paragraph [0234] teaches a microwell well containing a template DNA strand and teaches an ISFET ion sensor, which indicates a reaction has occurred).
Regarding claim 5, Zhang further teaches wherein the detection of the detectable parameter determines a characteristic of one or more of the samples in the plurality of receptacles (paragraph [0232] teach a “detector” that detects a fluorescent signal; paragraph [0234] teach an ISFET ion sensor, which indicates a reaction has occurred).
Regarding claim 6, Zhang further teaches wherein the sensor is capable of detecting one or more of: absorbance, luminescence, and fluorescence in one or more of the samples in the plurality of receptacles (paragraph [0232] teach a “detector” that detects a fluorescent signal).
Regarding claim 14, Zhang further teaches the system further comprising at least one temperature element (paragraph [0256] teaches a temperature controlled incubator) capable of selectively modulating a temperature of one or more of the samples in the plurality of receptacles.
Regarding claim 17, Zhang further teaches wherein the liquid handling robot is capable of dispensing a bacteriophage solution into one or more receptacles in the plurality of receptacles (paragraph [0251] teach a system that automate sample and reagent pipetting and liquid dispensing, thus is capable of the claimed functional limitation).
Regarding claim 22, Zhang further teaches wherein the sensor is capable of detecting at least one parameter of all of the samples within the one or more sets of receptacles (paragraph [0232] teach a “detector” that detects a fluorescent signal; paragraph [0234] teach an ISFET ion sensor, which indicates a reaction has occurred).
Regarding claim 24, Zhang further teaches wherein the sensor is capable of detecting at least one parameter of the transferred aliquot while the transferred aliquot is in the detection receptacle (paragraph [0232] teach a “detector” that detects a fluorescent signal; paragraph [0234] teach an ISFET ion sensor, which indicates a reaction has occurred).
Note that “detecting comprising transferring…” is interpreted as functional limitations and are given patentable weight to the extent which effects the structure of the claimed apparatus. Since Zhang’s liquid handling robot is capable of sample and reagent pipetting and liquid dispensing (paragraphs [0250]-[0251]), Zhang’s liquid handling robot is capable of transferring an aliquot of each of the one or more samples in the plurality of receptacles into a separate detection receptacle. Thus, Zhang teaches all of the limitations of claim 24.
Note that the aliquot and the separate detection receptacle are not positively recited structurally and are interpreted as an intended use of the claimed system.

Claims 3, 7, 10, 13, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang or alternatively over Zhang in view of Liu as applied to claims 1 and 14 above, and further in view of Liu et al. (US 9394537 B2).
Regarding claim 3, while Zhang teaches a computer system (paragraph [0006]), Zhang fails to teach the system further comprising a feedback controller configured to make at least one real-time adjustment in one or more samples in the plurality of receptacles based upon the at least one detectable parameter.
Liu teaches systems for continuous evolution of nucleic acids (abstract). Liu teaches cells maintained at constant cell density are continuously fed into a lagoon by a pump along with chemical inducers with a flow rate (column 6, lines 17-20). Liu teaches a computer-controlled optimization of flow rate for the current activity level in real-time (column 34, lines 57-59). Liu teaches a heater and thermostat for controlling the temperature (column 44, lines 56-61). Liu teaches a controller for regulation of inflow and outflow rates wherein a fluorescent market is tracked to govern flow rate to keep the total infected population constant (column 43, lines 6-11). Liu teaches adjusting flow rate to keep the system flowing as fast as possible without risk of vector washout by visually tracking the fluorescent infected cells (column 43, lines 12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Liu to provide a feedback controller configured to make at least one real-time adjustment in one or more samples in the plurality of receptacles based upon the at least one detectable parameter. Doing so would improve control, automation, and regulation of the system as taught by Liu.
Regarding claim 7, while Zhang teaches a sensor (paragraph [0232] teach a “detector” that detects a fluorescent signal; paragraph [0234] teaches a microwell well containing a template DNA strand and teaches an ISFET ion sensor, which indicates a reaction has occurred) Zhang fails to explicitly teach wherein the sensor is constructed and arranged as an integrated plate reader configured to determine at least one detectable parameter of one or more of the samples in the plurality of receptacles.
Liu teaches a sensor is constructed and arranged as an integrated plate reader configured to determine at least one detectable parameter of one or more of the samples in the plurality of receptacles (column 52, lines 44-50 teaches 96-well assay plate and plate reader to measure fluorescence at multiple time points). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Liu to provide the sensor is constructed and arranged as an integrated plate reader configured to determine at least one detectable parameter of one or more of the samples in the plurality of receptacles. Doing so would utilize known sensors used with microtiter/microwell plates, as taught by Liu, which would have a reasonable expectation of successfully detecting at least one parameter of the one or more samples in the plurality of receptacles. 
Regarding claim 10, Zhang in view of Liu fail to teach wherein the real-time adjustment comprises adjusting a condition in one or more of the samples in the plurality of receptacles.
Liu teaches a heater and thermostat for controlling the temperature (column 44, lines 56-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang in view of Liu to further incorporate the teachings of Liu to provide the real-time adjustment comprises adjusting a condition in one or more of the samples in the plurality of receptacles. Doing so would allow for regulation of temperature as taught by Liu, which would improve control of the overall system when conducting discretized continuous directed evolution.
Regarding claim 13, Zhang in view of Liu fail to teach wherein the feedback controller is configured to adjust one or more of the samples in the plurality of receptacles in real time by adding an inducing agent to one or more of the samples in the plurality of receptacles.
Liu teaches cells maintained at constant cell density are continuously fed into a lagoon by a pump along with chemical inducers with a flow rate (column 6, lines 17-20). Liu teaches a computer-controlled optimization of flow rate for the current activity level in real-time (column 34, lines 57-59). Liu teaches a controller for regulation of inflow and outflow rates wherein a fluorescent market is tracked to govern flow rate to keep the total infected population constant (column 43, lines 6-11). Liu teaches adjusting flow rate to keep the system flowing as fast as possible without risk of vector washout by visually tracking the fluorescent infected cells (column 43, lines 12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang in view of Liu to further incorporate the teachings of Liu to provide wherein the feedback controller is configured to adjust one or more of the samples in the plurality of receptacles in real time by adding an inducing agent to one or more of the samples in the plurality of receptacles. Doing so would allow for optimization of the flow rate in real-time, as taught by Liu. Furthermore, doing so would improve regulation of population size and maximizing the flow rate without risk of a vector washout as taught by Liu.
Regarding claim 15, Zhang fails to teach wherein the feedback controller is configured to activate the temperature element in real-time based at least in part on a temperature of one or more of the samples in the plurality of receptacles.
Liu teaches a heater and thermostat for controlling the temperature (column 44, lines 56-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Liu to provide wherein the feedback controller is configured to activate the temperature element in real-time based at least in part on a temperature of one or more of the samples in the plurality of receptacles. Doing so would allow for regulation of temperature as taught by Liu, which would improve control of the overall system when conducting discretized continuous directed evolution.
Regarding claim 23, while Zhang teaches each well of a microtiter plate can be used to run a separate assay (paragraph [0250]), Zhang in view of Liu fail to explicitly teach wherein the feedback controller is configured to make at least one real-time adjustment in all of the samples in the plurality of receptacles based upon the at least one detectable parameter.
Liu teaches systems for continuous evolution of nucleic acids (abstract). Liu teaches cells maintained at constant cell density are continuously fed into a lagoon by a pump along with chemical inducers with a flow rate (column 6, lines 17-20). Liu teaches a computer-controlled optimization of flow rate for the current activity level in real-time (column 34, lines 57-59). Liu teaches a heater and thermostat for controlling the temperature (column 44, lines 56-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang in in view of Liu to further incorporate the teachings of Liu to provide wherein the feedback controller is configured to make at least one real-time adjustment in all of the samples in the plurality of receptacles based upon the at least one detectable parameter. Doing so would improve control, automation, and regulation of the system as taught by Liu. Furthermore, doing so would allow for regulation of all of the wells of a microtiter plate and thus improve methods performed with the system.

Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang or alternatively Zhang in view of Liu as applied to claim 1 above, and further in view of Lapham et al. (US 20160045918 A1).
Regarding claim 16, Zhang fails to teach wherein the liquid handling robot further comprises one or more reservoirs, wherein each reservoir is capable of holding an independently selected liquid exchange fluid.
Lapham teaches a high-throughput sample processing system (abstract) comprising sample processing plates (paragraph [0049]; Fig. 5, element 504) and a liquid handling robot (Fig. 5), element 502. Lapham teaches the liquid handling robot comprises one or more reservoirs (Fig. 5, interpreted as element 15; paragraph [0102], “reservoir” is being broadly interpreted as the fluid valve(s) 512). Lapham teaches the reservoir are configured to allow liquid to be pulled from one or more fluid reservoirs which may include a variety of fluids, such as washes, reagents, rinses etc. (paragraph [0102]; Fig. 5, elements 514, 516). Lapham teaches the scalability of these reservoirs helps allow for unattended operation of the system during operation (paragraph [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Lapham to provide the liquid handling robot further comprises one or more reservoirs, wherein each reservoir is capable of holding an independently selected liquid exchange fluid. Doing so would utilize known constructions of liquid handling robots in the art, as taught by Lapham, which would have a reasonable expectation of successfully providing a fluid to the liquid handling robot and also allow for unattended operation of the system during operation, thus improving automation of the system.
Regarding claim 18, note that “the independently selected liquid exchange fluid” not positively recited structurally and are interpreted as an intended use of the claimed system. The one or more reservoir of Zhang in view of Lapham, as stated above in claim 16, is capable of holding any liquid, such as an independently selected liquid exchange fluid comprises an inducing agent. Thus, Zhang in view of Lapham teaches all of the limitations of claim 18.
Regarding claim 19, Zhang in view of Lapham fails to teach wherein the reservoir has at least four ports including a first port to fluidly couple the reservoir to a water line, a second port to fluidly couple the reservoir to a cleaning fluid line, a third port to fluidly couple the reservoir to a liquid exchange fluid line, and a fourth port to fluidly couple the reservoir to a drain line.
Lapham teaches the reservoir (Fig. 5, element 512) is configured to allow liquid to be pulled from one or more fluid reservoirs (paragraph [0102]). Lapham teaches the reservoir (512) comprises multiple ports (Fig. 5 shows element 502 and fluid reservoirs 514 and 516 connected to element 512, which implies the presence of at least three ports for fluid connection). Lapham teaches any number of fluid solutions may be used in processing a sample in a high-throughput sample processing system, such as a suspension solution, deionized water, non-deionized water, a lysis solution, a wash solution, an elution solution, an assay solution, or a reactive reagent (paragraph [0045]). Lapham teaches the scalability of these reservoirs helps allow for unattended operation of the system during operation (paragraph [0102]).
Since Lapham teaches the use of multiple ports to fluidly couple to fluid reservoirs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang in view of Lapham to further incorporate the teachings of Lapham to provide the reservoir having at least four ports including a first port capable of fluidly coupling the reservoir to a water line, a second port capable of fluidly coupling the reservoir to a cleaning fluid line, a third port capable of fluidly coupling the reservoir to a liquid exchange fluid line, and a fourth port capable of fluidly coupling the reservoir to a drain line. Doing so would improve ability of the system to utilize different fluids and thus improve automation of the overall system. Furthermore, it would have been obvious to one of ordinary skill in the art through routine experimentation to have a reservoir with four ports capable of fluidly coupling to different lines to increase the versatility of the system when used with processes that require a plurality of different fluids (See MPEP 2144.05 (II)(A)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lapham as applied to claim 16 above, and further in view of Turpin (US 3645142 A).
Regarding claim 19, if it is determined that it is not obvious to modify Zhang in view of Lapham as discussed above (see above claim 19 rejection), Turpin teaches a pipette system (abstract; Fig. 1) comprising a reservoir (Fig. 1a, valve 7) comprising four ports (Fig. 1a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang in view of Lapham to incorporate the teachings of Turpin to provide the reservoir having at least four ports including a first port capable of fluidly coupling the reservoir to a water line, a second port capable of fluidly coupling the reservoir to a cleaning fluid line, a third port capable of fluidly coupling the reservoir to a liquid exchange fluid line, and a fourth port capable of fluidly coupling the reservoir to a drain line. Doing so would improve ability of the system to utilize different fluids and thus improve automation of the overall system. Furthermore, it would have been obvious to one of ordinary skill in the art to modify Zhang in view of Lapham to have a reservoir with four ports capable of fluidly coupling to different lines to increase the versatility of the system when used with processes that require a plurality of different fluids.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 9771574 B2) teaches continuous directed evolution (abstract); and a system that allows for continuous flow of host cells and chemical mutagen in and out of the cellstat system makes possible the real-time adjustment of mutagenesis rates (column 17, lines 29-50).
	Naughton et al. (US 20020155541 A1) teaches an automated control of an induction process (paragraph [0093]), wherein induction can include raising the temperature or addition of chemical compounds (paragraph [0093]). Teaches that when predetermined optimal conditions in the fermentation reaction are detected through use of IR, induction of the culture occurs through immediate feedback control (paragraph [0093]).
	Tankano et al. (US 3929411 A) teaches a sample transfer device (abstract) comprising reservoirs (Fig. 6, elements 61, 73), each with four ports (Fig. 6).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798              

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797